PD-0708&0709&0710-15
                      CAUSE NOS.   : F13-40506-N
                                    F13-40507-N

                                    F13-40508-N

THE STATE OF TEXAS                           IN THE JUDICIAL DISTRICT

V.                                           COURT NO:195th OF

STANLEY, TERRY ANDREW                        DALLAS COUNTY, TEXAS



                     MOTION FOR EXTENSION OF TIME
                                                         RECEIVED IN
                                                       COURTOFCRJMMAf APPEALS
                   RULE 68.2 (c) of TEX.R.APP.P.              W°9 ^!5
TO THE HONORABLE JUDGE OF SAID COURT,                    ^b®MC0Sta.Clerk
      COMES NOE STANLEY, TERRY ANDREW, APPELLANT of the above menti

oned cause numbers and style and moves this Honorable Court to

GRANT HIM EXTENSION OF TIME: 90 DAYS (ninety days), Due to the
following reasons:

                                    I


     On May 29,2015, the Appellant recieved his letter: OPINION
                                                         FILED IN
OF DISMISSAL from the COURT OF APPEALS, FIFTH DIS.T^I^TjpOJpi^EX^S

DALLAS Dated MAY 21, 2015.                               jy^j ]_Q 22'3
                                   II
                                                       Abel Acosta, Clerk
     On May 29, 2015, the Appellant recieved a letter Dated MAY 22,

2015, from his Court Appointed Attorney RIANN C. MOORE Admonished
the Appellant to file a Pitition For Discretionary Review persuant

to rule 68.2 (c) of the Tex.R.App.P.

                                   Ill


     The Appellant would like to exercise has rights to file a Pet
ition For Discretionary Review, therefore, The Petitioner is reque

sting this Honorable Court To GRANT him an EXTENSION OF TIME: 90
DAYS in which to prepare and file his Petition For Discretionary

                                    (1)
Review.

                                     IV

   In order for the Appellant to prepare-his:Petition For Discre

tionary Review, He needs to use his COURT RECORDS.

                                     V


   Enclosed herewith is Appellant's letter addressed to the Court

Staff of The Said Court in which the Appellant is requesting the

Court Staff to send him copies of ALL the Court Records, Therefore
he neds the requested EXTENSION OF TIME so that he can have enough
time to prepare his Petition For Discretionary Review.
                                     VI


   The Appellant also needs to use his Court Records in order to

prepare and file his MOTION FOR REHEARING.
                                 ;PRAYER

   The Appellant prays this HONORABLE COURT TO GRANT HIM THIS
MOTION OF EXTENSION OF TIME.

                                     RESPECTFULLY SUBMITTED,

SIGNED ON THIS 7          DAY QfJ^*^^.
                                     ^—
                                       2015 A.D

                                     STANLEY, TERRY ANDREW
                                     1908398

                                     WYNNE    UNIT

                                     810 FM    2821
                                     HUNTSVILLE,TX.77349-0001




                               (2)
                          CAUSE NO.    F13-40506-N

                                       F13-405Q7-N

                                       F13-40508-N

THE   STATE OF TEXAS                            IN THE JUDICIAL DISTRICT


V.                                              COURT NO:   195th OF

STANLEY, TERRY ANDREW                           DALLAS COUNTY, TEXAS



TO COURT STAFF:

COURT COORDINATOR:     CLAIR FOSTER
COURT REPORTER:   SANDRA HUGHES

CHIEF CLERK:   ROBERTA WILLIAMS

DISTRICT CLREK:   GARY FITZSIMMONS



      Dear Court Staff,
FOSTER, HUGHES, WILLIAMS AND DISTRICT CLERK FITZSIMMONS,
    RE: REQUEST FOR COURT RECORDS PURSUANT TO RULE 34 (a) FED.
R.CIV.P.; ART. 39.14 and ART. 39.15 (a)(c) TEX.CODE CRIM.PRO. SEE
ALSO THE FREEDOM OF INFORMATION ACT,5 U.S.C.§ 552 and/or THE PRIV-
ACY ACT 5 U.S.C. AND 552a

   The Appellant, Stanley, Terry Andrew, hereby request you to send
ALL of his Court Records including the photographs/videos from his
cell phone which is in the Court, also the Court Docket Sheet and
police report.
      The Appellant asserts that he will not use his court records for
commercial purposes, but for legal matters:
      Appellant needs ALL of his court records so that he can use them
in order to resolve his court case in the Judicial Court No. 195th
of Dallas County, Texas.
      If any expenses in the excess of $100.00 (one hundred) dollars
are incurred in connection with this request, of his court records,
pursuant to THE FREEDOM OF INFORMATION ACT,5 U.S.C.§ 552and or THE
PRIVACY ACT,5 U.S.C. § 552a, please obtain Appellants approval and
send him quotation before any such charges are incurred.
      The Appellant will expect a response within 20 (twenty) working
days as provided by law. If his request is denied in whole or in


                                 (1)
part, he expects a detailed justification for withholding his rec
ords .

      The Appellant also request any segregable portions that are not
exempt to be disclosed.
      Futhermore the Appellant contains that his request of his court
records is not the first request. He has already sent you/ the court
request letters for his court records on the dates indicated below,
but    to no avail:
27th OCTOBER    2014 A.D.
30th DECEMBER 2014 A.D.
29th JANUARY 2015 A.D.
      Please see the enclosed copies of correspondence to the Honora
ble Court:

 A.    MOTION FOR CONVICTING RECPRDS

 B.    DESIGNATION OF RECORDS ON APPEAL
      Your cooperation is highly appreciated.
Regards
Sincerly,




Stanley, Terry Andrew
APPELLANT

1908398

WYNNE UNIT

810 FM 2821
HUNTSVILLE,TX.77349-0001

DATE

       '-l-¥-/s



                              (2)
                               CAUSE NOS:Fl3-40506-N
                                           F13-40507-N
                                           F13-40508-N



THE STATE OF TEXAS                                         IN THE JUDICIAL

V.                                                         DISTRICT COURT NO.195th
STANLEY, TERRY ANDREW                                      DALLAS COUNTY

                                                           TEXAS



                       MOTION FOR CONVICTING RECORDS


     CjOMESNOW^^^ ST^NL^}TERRYyANBKEJ^v,Defendant,in the above mentioned style and case
numbers and moves the Honorable Judicial District Court.
     The Defendant is hereby requesting this Honorable Court to send him all of his
convicting records including the yellow paper.
      The Defendant also asserts that on January 17,2014, a security officer, an emp
loyee of the Dallas County Jail, made him sign certian documents in the absence of his
Court Appointed Attorney M/S Stephanie Hudson Hence, the Defendant is requesting this
Honorable Court to send him the documents which he signed on January 17,2014.
                                                      Respectfully Submitted,



                                   Signed on'this 27th Day of October      20WATD.


                                                  Stanley,Terry Andrew
                                                  # 1908398
                                                  Wynne Unit
                                                  810 FM 2821
                                                  Huntsville,Texas 77349


                                                  PRO-SE
                          CAUSE NOS.   : F13-40506-N
                                        F13-40507-N
                                        F13-40508-N



THE STATE OF TEXAS                                IN THE COUNTY CRIMINAL
V.                                                     COURT NO.y/j^of
STANLEY, TERRY ANDREW                             DALLAS COUNTY, TEXAS

                       DESIGNATION OF RECORD ON APPEAL
     TO THE HONOABLE JUDGE OF SAID COURT:
     NOW COMES DEFENDANT/APPELLANT,
TERRY ANDREW STANLEY, and submits this Designation of records on
appeal, and request that the following items be contained in the
record of this appeal;
1. A complete statement of the facts of the motion to supress any
pre-trial or post trial hearings, or other matters connected in or
with this case where the court reporter was present and transcribe:: t
ing the proceedings.
2.   The indictment.
3. Any special pleas and motions of the defendant and motions of the
state.

4. Any written waivers.
5. Courts'    docket sheet.
6. Charge of court of both guilt or innocence and punishment.
7. Any special requested charges submitted by defendant.
8. Court's finding of fact and conclusion of law.
9. Court's Judgement and sentence.
10. Motion for new trial.
11. Notice of appeal.
12. Any notes from the jury and the courts response thereto.
13. All exhibits.
14. All jurors information sheets and information of peremptory
strikes.

15. Any other matter contained within the courts file.
 16. Any order appointing a visiting or returned Judge to preside
 this case.

 17. Any subpoenas or request for subpoenas.

                              (1)
18. Any notes written by the Judge in the courts file.
19. Any letter written by the defendant to the court.
20. Any pass slips in the file.
21. The defendant's application for probation,if any.

   Wherefore primises concidered the Defendant/Appellant
respetfully request that these matters be contained within
the record of appeal.
                                      Respectfully Submitted,
                        Signed on this S?<3*^   day of ZXce^L^ 2014



                                           Terry Andrew Stanley 1908398
                                           Wynne Unit C2-3-33b
                                           810 Fm 2821

                                           Huntsville,Tx. 77349-0001




                               (2).
                             I324003uEonn of; Declaration


                                       NOTICE

                           Offender Notary Public Service


    If Terry Andrew Stanley,swear under penalty of perjury, that the forgoing is true
and correct to the best of my knowledge.


                                       Signed on this r     day of J^^/^        %ffrg?o